Citation Nr: 0803065	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to financial assistance in obtaining an 
automobile with adaptive equipment or adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to October 
1947.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

In December 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on a November 2007 motion, this appeal has been 
advanced on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  The veteran has been sufficiently notified of the 
evidence necessary to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained. 

2.  The veteran is service-connected for chronic obstructive 
pulmonary disease (COPD), rated as 100 percent disabling, and 
receives special monthly compensation due to being housebound 
and in need of regular aid and attendance.  The veteran is 
not service-connected for any other disabilities.   

3.  The veteran's service-connected disability does not 
result in loss or permanent loss of use of one or both feet, 
loss or permanent loss of use of one or both hands, or 
ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only, are not met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.808, 
17.156 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in March 2006, the RO advised the 
veteran of what the evidence must show to support his claim 
for automobile allowance or adaptive equipment, listed the 
type of evidence that VA would obtain or make reasonable 
efforts to obtain on his behalf, and specifically asked the 
veteran to provide VA with any information and evidence in 
his possession that pertained to his claim.  

While the Board notes that the March 2006 VCAA notice letter 
did not address the element of effective date, such notice 
defect constitutes harmless error in this case as the 
veteran's claim is being denied for reasons explained in 
greater detail below and no effective date will be assigned.  

The Board further notes that the RO provided the veteran with 
a copy of the April 2006 rating decision, and the August 2006 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the veteran's VA treatment records from June 2004 to 
August 2006 and VA examination reports dated in November 2005 
and December 2005 are of record.  Earlier medical evidence is 
also contained in the claims folder.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II. 	Analysis 

At the December 2007 Board hearing, the veteran asserted that 
he was unable to walk due to the wasting away of the muscles 
of his lower extremities as a result of his lung condition 
and used a wheelchair.  The veteran also reported that he was 
only able to use his foot on the foot pedal and the break "a 
little" when driving.  The veteran further reported that he 
was able to use his hands; he made no mention of vision 
impairment.     

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b) (2007).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2007).

A review of the medical evidence of record does not indicate 
that the veteran's service-connected COPD results in loss or 
permanent loss of use of one or both feet, loss or permanent 
loss of use of one or both hands, or permanent impairment of 
vision of both eyes.  While the Board recognizes that the 
December 2005 VA Aid and Housebound examination report notes 
that the veteran's had muscle atrophy in the right and left 
lower extremities as well as poor ambulation due to shortness 
of breath, it was also noted that he did not have lower 
extremity amputation and was able to take 2 to 3 steps to the 
examination table with some assistance.  The December 2005 VA 
examiner did not indicate that the veteran had loss or 
permanent loss of use of one or both of his feet due to his 
service-connected COPD.  Similarly, the December 2005 VA 
examination report shows that the veteran apparently 
demonstrated some visual impairment in his right and left eye 
(i.e., 5/200); however, the examiner did not suggest that the 
veteran's visual impairment was a result of his service-
connected COPD.  None of the other medical evidence of record 
shows that the veteran has a loss or permanent loss of use of 
one or both feet or permanent impairment of vision of both 
eyes due to his COPD or otherwise due to his period of active 
military service.  Moreover, the veteran does not contend and 
the medical evidence does not show that he has a loss or 
permanent loss of use of one or both hands.  For these 
reasons, the Board finds that the criteria for financial 
assistance in the purchase of an automobile or other 
conveyance have not been met.

Nevertheless, if financial assistance in the purchase of an 
automobile or other conveyance is not established, a veteran 
may still qualify for adaptive equipment alone if he has a 
service-connected disability that results in ankylosis of one 
or both knees; or, ankylosis of one or both hips.  However, 
the veteran does not contend nor does the medical evidence of 
record show that the veteran has service-connected ankylosis 
of one or both knees or of one or both hips.  Therefore, the 
award of adaptive equipment allowance is also not warranted.

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an automobile or other conveyance and 
adaptive equipment, or for adaptive equipment only, are not 
met.  The veteran's claim is denied.  


ORDER

An automobile with adaptive equipment or adaptive equipment 
only is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


